246 S.W.3d 7 (2007)
Charles DAVENPORT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89346.
Missouri Court of Appeals, Eastern District, Division One.
November 20, 2007.
*8 Matthew M. Ward, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Charles Davenport ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because he pleaded facts showing his trial counsel was ineffective (1) for failing to request a mistrial after a venireperson made prejudicial comments about Movant during voir dire, (2) in adducing evidence of Movant's post-arrest silence, and (3) for failing to inquire into the particulars of previous business dealings between Movant and a venireperson.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).